Citation Nr: 0908001	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The issue of entitlement to service connection for tinnitus 
was withdrawn by the Veteran at a travel board hearing before 
the undersigned Veterans Law Judge in March 2008.  
Accordingly, this issue is no longer in appellate status 
before the Board.

The Veteran's claim was remanded by the Board for further 
development in May 2008.


FINDING OF FACT

A June 2008 VA audiological report shows the greatest level 
of hearing loss among the audiological examination reports of 
record, and the results of this examination indicate that the 
Veteran had level IX hearing in the right ear and level I 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

Prior to the adjudication of the Veteran's claim for increase 
in a June 2006 rating decision, he provided notice of the 
VCAA, including the generalized notice as to the disability 
rating and effective date elements, in an April 2006 letter.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA 
letter indicated the types of information and evidence not of 
record that would be necessary to substantiate the claim, and 
provided the division of responsibility between the Veteran 
and VA for obtaining that evidence.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The April 2006 letter informed the Veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the Veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decision and the statement of the case.  Consequently, he had 
actual notice of the specific rating criteria for evaluating 
hearing loss disability, and why a higher rating had not been 
assigned, as well as an opportunity to present evidence and 
argument to support a higher rating.

The Board also finds that all necessary development of 
evidence has been completed.  The Veteran's service treatment 
records have been obtained, the Veteran has been afforded VA 
examinations, and the Veteran has provided testimony at a 
hearing.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Neither the Veteran nor his representative has 
indicated that there are any additional obtainable records to 
support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal criteria

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  An examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86.

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

III.  History and Analysis

The Veteran was granted service connection and a 
noncompensable rating for bilateral hearing loss by a May 
1972 rating decision.  The Veteran submitted his claim for an 
increased rating in March 2006. 

The Veteran has asserted in his written statements and in his 
March 2008 testimony that his hearing loss is much worse than 
it was in 1972, when he was granted service connection for 
hearing loss.  He has pointed out that his hearing loss has 
increased in severity such that he now needs to use a hearing 
aid.  The Veteran maintains that the increase in hearing loss 
disability should entitle him to a compensable rating.

While the Veteran's hearing loss has increased in severity 
over time, the fact remains that the Veteran's increased 
level of hearing loss severity still does not meet the 
criteria for a compensable rating.

A June 2006 VA examination revealed puretone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
90
90
LEFT
20
35
60
65

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 73.75 decibels in the right ear and 45 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 72 percent in the right ear and 
94 percent in the left ear.

A June 2008 VA examination revealed puretone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
80
90
98
LEFT
15
40
60
65

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 79.5 decibels in the right ear and 45 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 50 percent for the right ear 
and 94 percent for the left ear.

Considering the June 2006 and June 2008 audiological 
examination reports, the June 2008 VA audiological report 
shows greatest hearing loss disability when considering both 
the puretone thresholds and the speech recognition scores.  
Accordingly, the Board will use the June 2008 report for 
evaluating the Veteran's hearing loss disability.

For the right ear, application of an average puretone 
threshold of 79.5 decibels and a speech recognition score of 
50 percent results in a numerical designation of IX under 
Table VI.  For the left ear, application of an average 
puretone threshold of 45 decibels and a speech recognition 
score of 94 percent results in a numerical designation of I 
under Table VI.  As applied under Table VII, the left ear 
numerical designation of I and the right ear numerical 
designation of IX results in a 0 percent evaluation.

The Board notes that none of the audiological examination 
reports have shown the Veteran to have an exceptional pattern 
of hearing loss.  See 38 C.F.R. § 4.86.

The Veteran has not met the criteria for an compensable 
rating at any time for his bilateral hearing loss.  See Hart.  
Accordingly, the preponderance of the evidence is against the 
Veteran's claim and a compensable rating for bilateral 
hearing loss is not warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


